By the Court:
The counsel for the appellant having expressly waived all other questions in the record, except the question as to the sufficiency of the complaint, the appeal from the order denying a new trial must be considered as abandoned.
We think, that irrespective of the question argued by counsel, as to whether the “ blacksmith-shop ” must be considered real or personal property, it sufficiently appears by the complaint that the court held by the defendant, as a justice of the peace, had no jurisdiction to ren4er the judgment it rendered in the case of Chadbron v. Hatch. It is alleged in the complaint, that when the demurrer to the complaint was overruled, the defendant in that action moved that the place of trial be changed to the court of some justice of the peace other than that of the defendant here, and that he supported the motion by the affidavit required by the statute for that purpose, and that, thereupon, an order was made by the defendant here, as justice of the peace, granting the motion, and changing the place of trial to the court of one Abner C. Squire, a justice of the peace for the same township.
The order thus entered, ipso /befo-vested jurisdiction in the court of the said Abner 0. Squire, and necessarily put an end to the jurisdiction of the defendant over the case. Section 837 of the Code of Civil Procedure is as follows: “ From the time the order changing the place of trial is made, the court to which the action is thereby transferred has the same jurisdiction over it as though it had been commenced in such court.” The granting of the order, therefore, left the court held by the defendant with no other jurisdiction over the case than it would have had if the action had been originally brought in the court to which it was thereby transferred—that is to say, with absolutely no jurisdiction to try or determine it. It results from these *444views that the appeal from the order denying the new trial must be dismissed and the judgment affirmed, and it is so ordered.